Order, dated January 13,1960, denying petitioner’s application to have the office of Chester B. McLaughlin, Jr., Esq., as chairman of the arbitration panel declared vacant,, unanimously affirmed, with $20 costs and disbursements to the respondent. The application to replace the chairman of the arbitration panel was premature under the authority of Matter of Franks {Penn-Uranium Corp.) (4 A D 2d 39). Western Union Tel. Co. v. Selly (295 N. Y. 395) is not to the contrary. The court there having appointed the arbitrator had the inherent power to remove him especially since the formal arbitration hearings had not yet been commenced. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.